Citation Nr: 0806517	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-03 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a neck disability due to surgery performed at a VA 
medical facility.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a mental disability, to include organic brain 
injury and psychiatric disability, due to surgery performed 
at a VA medical facility.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Son, and L.F.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2003, a 
statement of the case was issued in December 2005, and a 
substantive appeal was received in February 2006.

The veteran testified at a Board hearing in January 2008.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 
for multiple disabilities allegedly caused as the result of a 
surgical procedure at a VA medical facility in September 
1997.  Specifically, the veteran contends that anesthesia 
preparation for neck surgery resulted in the veteran's heart 
stopping and caused both organic and psychological damage.  
Additionally, the veteran claims that the completion of the 
bone graft neck surgery itself was done improperly and 
resulted in significant additional neck disability.

Preliminarily, the Board notes that the veteran's 
representative, at the January 2008 Board hearing, expressed 
that the veteran believes that some records are missing from 
the claims folder which pertain to the September 1997 
surgery.  It is unclear from the discussion at the hearing 
whether the veteran believes that all of the September 1997 
records are missing, or just some of them.  The veteran's 
representative acknowledged that records from the September 
1997 surgery are now in the claims folder, and the Board has 
also found the September 1997 records in the claims folder.  
However, as this appeal is being remanded for additional 
development of the evidence, the Board believes it is 
reasonable to take appropriate action to confirm that all 
available records concerning the September 1997 surgery are 
properly included in the claims folder.

The Board notes that a December 2005 internal RO memo, 
together with other items of record, suggest that the RO 
sought to have an additional VA examination of the veteran by 
a vascular specialist ("arteries/veins exam"), but this 
examination may have been canceled because of the perceived 
unavailability of certain records from the September 1997 
surgery.  After the RO clarifies whether all available 
pertinent records from the September 1997 surgery are 
associated with the claims folder, the RO should take 
appropriate action to provide the veteran with the previously 
requested "arteries/veins exam" if such a request is 
otherwise appropriate.

Neck disability

There is some confusion in the record with regard to the 
extent of any current diagnosed neck disability.  A January 
2005 VA contract examination report indicates that the 
examiner had access to the claims folder for review and found 
the veteran's own account to be reliable.  The January 2005 
report shows that the veteran presented wearing a "soft C 
collar with a supporting anterior and posterior thoracic 
brace."  The report reflects that a physical examination was 
"very limited" because, as the examiner explained, "Given 
the nature of his injury I am reluctant to remove his 
collar."  However, the report does not clearly explain the 
"nature of his injury" or refer to any objective clinical 
features of a disability.  This report offers only one item 
in its diagnosis section: "Status post fusion of C-4, C-5."  
The report shows that neurological examination revealed no 
gross deficiencies.  Yet, the report discusses significant 
pain and refers to "the above disability" without clearly 
identifying the clinical features of the contemplated 
pathology.  Significantly, the report appears to attribute 
some amount of functional deficit, referred to as "a DeLuca 
Factor" in the report's summary section, associated with 
"the surgeries performed and the level of pain 
experienced."

The Board observes that it is unclear to what extent the 
January 2005 report reflects that any specific disability of 
the neck was actually clinically diagnosed by that examiner.  
However, it is significant that the January 2005 report does 
repeatedly refer to a significant neck disability associated 
with the veteran's cervical collar, and functional loss is 
discussed in connection with the veteran's surgery; these 
comments are authored by an examiner who had access to the 
claims folder containing the documentation of that surgery.  
The Board notes that the record reflects that the veteran did 
not wear a cervical collar prior to his 1997 surgery, but was 
provided with a cervical collar immediately following 
surgery, according to the appropriate September 1997 medical 
records.  The record further reflects that the veteran has 
worn the cervical collar regularly since the September 1997 
surgery.  Thus, there is substantial suggestion of some 
disability of the neck with some suggestion that it was 
associated with the surgery; but there are no clear clinical 
findings or medical statements resolving the medical 
questions essential to this appeal.

An October 2005 VA neurological examination report further 
confuses the record; it shows diagnoses of "postlaminectomy 
and fusion of cervical spine status," "reduced reflexes 
peripherally suggesting condition of polyneuropathy, 
idiopathic in origin," and "Unusual sensory loss in 
proximal parts of all four extremities, difficult to explain 
in neurological terms."  In an addendum authored following 
review of the claims folder, the same examiner noted that 
following the surgery, "subsequent MRI of the cervical spine 
showed intact and fused cervical spine, confirming that 
surgery was successful and not failed."  This neurologist's 
report does not clearly address the orthopedic specialist's 
comments from January 2005 which suggested significant 
orthopedic disability in the cervical spine, perhaps 
associated with the surgery.

Thus, the evidence of record concerning the veteran's neck is 
in conflict and presents unresolved ambiguity.  One 
examination report suggests that the veteran has a 
significant orthopedic neck disability and may not safely 
remove his cervical collar, which was provided to him 
immediately following his September 1997 neck surgery.  A 
neurological examination report suggests that the veteran's 
September 1997 neck surgery was successful and did not cause 
any new disability, but does not address the veteran's 
apparent need to wear a cervical collar nor does it clearly 
address the suggestions of the orthopedic report.

The Board also notes, in passing, that there is some 
suggestion in the record (as discussed in the October 2005 VA 
psychiatric examiner's addendum) that the veteran injured his 
neck in a June 1998 car accident.  Additionally, there is 
medical evidence indicating an "abnormal" cervical spine 
examination in April 1998 and cervical spine deformity in 
July 1998; an October 2001 private imaging report shows that 
the veteran's cervical fusion was noted to be "solid."  The 
Board is not competent to resolve the conflicts of medical 
evidence and the unresolved medical questions raised by the 
evidence of record.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  In light of the conflicting evidence described 
above, the Board believes a new orthopedic examination of the 
veteran's neck and medical history is necessary to clearly 
identify the nature and etiology of any current neck 
disabilities.

The Board acknowledges the veteran's contention, including as 
presented by his representative at his Board hearing in 
January 2008, that independent medical opinions are required 
to resolve this case.  However, at this time, the Board finds 
that the necessary additional development and clarification 
of the medical evidence would best be accomplished through 
actual re-examination of the veteran as opposed to merely a 
review of the record.  A specific determination as to the 
nature and etiology of any and all current diagnosed neck 
disabilities must be obtained before the record may be 
adequate to proceed with further appellate consideration of 
this appeal.



Organic brain injury / Psychiatric disability

The veteran's contentions regarding mental disability have 
referenced at least two pertinent pathologies which may be 
associated with mental disability due to the September 1997 
surgery.  First, the veteran claims that he suffered an 
organic brain injury resulting in cognitive deficits due to 
"flatlining" during the first attempt at the surgical 
procedure.  Additionally, the veteran claims that his 
flatlining experience was a near-death traumatic event which 
has caused post-traumatic stress disorder (PTSD).

Significantly, a June 2005 VA psychiatric contract 
examination report shows that the veteran was competently 
diagnosed with PTSD; this diagnosis was attributed to his 
September 1997 surgery experience by a psychiatric 
professional who reviewed the claims folder.  This September 
1997 report shows that the examiner assessed the veteran to 
be an "adequate historian."  However, an October 2005 VA 
psychiatric examination report, in an addendum following 
review of the claims folder, determined that the veteran "is 
an unreliable historian" and, moreover, possibly did not 
agree with a PTSD diagnosis.  This examination report 
addendum discusses the claims file contents and expressly 
acknowledges the June 2005 PTSD diagnosis, but the October 
2005 VA examiner does not repeat or endorse that diagnosis in 
his own findings.

Without discussing the evidence of record concerning 
cognitive deficits, the Board simply notes that it is not 
possible to adequately address the nature and etiology of any 
current cognitive deficits without proper clarification and 
development of the evidence concerning whether the veteran 
has a confirmed diagnosis of PTSD; the pathology associated 
with PTSD may impact an etiological assessment of any current 
cognitive deficits.  As the evidence currently of record is 
in substantial conflict regarding whether the veteran 
currently suffers from PTSD and whether his account of the 
traumatic stressor is reliable, additional development is 
necessary to resolve this conflict before proper appellate 
review may proceed.



Accordingly, the case is REMANDED for the following actions:

1.  The veteran contends that some records 
associated with his September 1997 VA neck 
surgery are missing from the claims 
folder.  The RO should take appropriate 
action to confirm that the records of the 
September 1997 neck surgery in the claims 
folder reflect the complete set of 
available VA records associated with that 
surgery.  Any available records from this 
surgery determined to be absent from the 
claims folder should be added to the 
claims folder.

2.  The RO should refer to the December, 
12, 2005 internal RO memo contained in the 
claims folder and determine the status of 
the "arteries/ veins exam" described in 
that document.  The document suggests that 
the examination may have been cancelled 
due to "not enough information" 
associated with the absence of some 
September 1997 medical documents.  
Significant documents from the September 
1997 surgery are of record and it is 
unclear what additional documents may have 
been lacking to cause the cancellation of 
this VA examination.  The RO should 
generate a clear written determination as 
to the status of the "arteries/veins" 
examination which was previously requested 
in the development of this case, and 
provide that examination to the veteran if 
warranted.  The claims file should be made 
available to the examiner for review in 
connection with any examination.  After 
any examination of the veteran and review 
of the claims file, the examiner is to 
express an opinion as to:

a)  Is there is a 50 percent 
probability or greater that the veteran 
incurred a chronic disability or 
suffered additional disability as a 
result of any cardiovascular disruption 
connected with the September 1997 VA 
neck surgery?  If so, please describe 
the degree of additional disability. 

b)  If additional disability did result 
from any cardiovascular disruption 
associated with the surgery, was the 
proximate cause of any such disability 
or aggravation the result of either (i) 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of the VA facility care or medical 
treatment or (ii) an event not 
reasonably foreseeable?  A complete 
rationale for the opinion expressed 
should be provided.

3.  The veteran should be afforded a new 
examination by an appropriate VA 
orthopedic specialist for the purpose of 
determining whether the veteran has any 
current neck disability that is 
etiologically related to the VA surgery 
performed in September 1997.  The claims 
file should be made available to the 
examiner for review in connection with the 
examination.  After examination of the 
veteran and review of the claims file, the 
examiner is to express an opinion as to:

a)  Is there is a 50 percent 
probability or greater that the veteran 
incurred a chronic neck disability or 
suffered additional neck disability as 
a result of the September 1997 VA neck 
surgery?  If so, please describe the 
degree of additional disability.   

b)  In answering this question, the 
examiner is asked to address the 
veteran's use of a cervical collar.  
The record reflects that the veteran 
began to wear a cervical collar 
immediately following the September 
1997 surgery and has regularly worn a 
cervical collar since that time.  
Please clearly discuss the medical 
purpose served by the cervical collar 
and explain the relevance of the use of 
the collar, if any, to the answer to 
item (a) above.

c)  If additional neck disability did 
result from the surgery, the examiner 
should offer an opinion as to whether 
the proximate cause of any such 
disability or aggravation was the 
result of either (i) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of the VA facility 
care or medical treatment or (ii) an 
event not reasonably foreseeable.  A 
complete rationale for the opinion 
expressed should be provided.

4.  The veteran should be afforded an 
examination by an appropriate VA 
psychiatric professional for the purpose 
of determining whether the veteran suffers 
from PTSD etiologically related to the VA 
surgery performed in September 1997.  The 
claims file should be made available to 
the examiner for review in connection with 
the examination.  After examination of the 
veteran and review of the claims file, the 
examiner is to express an opinion as to:

a)  Does the veteran currently have a 
confirmed diagnosis of PTSD?  In 
answering this question, please address 
that June 2005 VA contract examination 
report which diagnoses PTSD; please 
also address the October 2005 VA 
examination report which does not find 
a diagnosis of PTSD.

b)  Is there is a 50 percent 
probability or greater that the veteran 
developed any current PTSD as a result 
of the September 1997 VA neck surgery?

c)  If the answer to (b) above is yes, 
please describe the associated stressor 
event and discuss whether the pertinent 
details of the stressor event are 
documented by evidence in the record.  
To the extent that any stressor event 
is identified primarily from the 
veteran's own recollections, please 
offer a specific determination as to 
the reliability of the veteran's 
historical account, in your 
professional opinion.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any claim still on appeal 
remains denied, then the RO should furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



